—In a family offense proceeding pursuant to Family Court Act article 8, Robert Lloyd appeals from an order of the Family Court, Westchester County (Braslow, J.), dated February 13, 1998, which, after a hearing, found, in effect, that he had committed acts that constituted aggravated harassment in the second degree and granted the petitioner an order of protection against him until February 13, 1999.
Ordered that the order is reversed, on the law, without costs or disbursements, and the proceeding is dismissed.
Although the order of protection expired on February 13, 1999, the appeal from the Family Court’s determination that the appellant committed a family offense is not academic in light of the enduring consequences which may potentially flow from such an adjudication (see, Matter of Platsky v Platsky, 237 AD2d 610; Matter of Cutrone v Cutrone, 225 AD2d 767).
The Family Court erred when it found that the appellant committed acts that constituted aggravated harassment in the second degree. The court’s finding was improperly predicated on facts not alleged in the petition (see, Matter of Anderson v Anderson, 25 AD2d 512). The facts which were alleged in the petition were not established by admissible evidence (see, Family Ct Act § 834; Lieb v County of Westchester, 176 AD2d 704; see also, Stern v Waldbaum, Inc., 234 AD2d 534, 535).
In light of the foregoing, the appellant’s remaining contention need not be addressed. Friedmann, J. P., Florio, Schmidt and Smith, JJ., concur.